Citation Nr: 9904091	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  95-00 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for chloracne secondary to 
exposure to Agent orange.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1965 to November 
12, 1968, during which time he served in Vietnam including as 
a coxswain and gunner's mate on river patrols primarily near 
the Cambodian border.  

Service connection has been granted for a scar of the left 
forearm, due to M-79 projectile injury, rated as 10 percent 
disabling; for tinnitus, rated as 10 percent disabling; and 
for defective hearing in the left ear, rated as 
noncompensably disabling.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland.  

The veteran provided testimony at a personal hearing held at 
the RO in February 1995, a transcript of which is on file.  

The Board remanded the case in August 1997 for specific 
development that will be delineated and addressed as 
necessary in greater detail below.

Since December 18, 1997, basic eligibility has been 
established for dependent's benefits under Chapter 35 
benefits.  



The veteran is in receipt of special monthly pension under 38 
C.F.R. § 3.351(d)(l) at the housebound rate on account of his 
PTSD, rated as 100 percent disabling, and additional 
disability of the low back independently ratable as 60 
percent disabling.


FINDINGS OF FACT

1.  The veteran was repeatedly exposed to Agent Orange while 
in Vietnam.

2.  Credible evidence reasonably supports that the veteran 
experienced dermatological problems to a compensable degree, 
reflective of acneiform-type disease during service in the 
year following his exposure and return from Vietnam, 
immediately after service, and on a chronic escalating basis 
since then to present.

3.  Credible evidence of record including medical records and 
expert opinions raise a reasonable doubt as to the nature of 
the veteran's current dermatological disease as being 
consistent with chloracne due to his inservice exposure to 
Agent Orange.


CONCLUSION OF LAW

Chloracne or an acneiform dermatological disorder consistent 
with chloracne is reasonably the result of exposure to Agent 
Orange in service.  38 U.S.C.A. §§ 1110, 1137, 1154, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1998). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be established for a disability 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991).  Additional provisions are to the effect 
that service connection may be presumed 113, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, the showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  


Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  See Horowitz v. Brown, 5 Vet. App. 217, 222 (1993).

The quality and quantity of the evidence required to meet the 
statutory burden for a well-grounded claim of necessity will 
depend upon the issue presented by the claim.  Where the 
issue is factual in nature, such as whether an incident or 
injury occurred in service, competent lay testimony, 
including an appellant's testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Cartright v. Derwinski, 2 Vet. App. 24 
(1991). 

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1998).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991);  38 C.F.R. §§ 3.303(a), 3.304 (1998); Collette v. 
Brown, 82nd F.3d 389 (Fed.Cir. 1996).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to herbicide agents listed in 38 C.F.R. § 3.309 
(1998) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a) (1998).  

[For purposes of this discussion, herbicide agent or 
herbicide, dioxins, Agent Orange, etc., are all terms that 
are used fairly interchangeably to reflect the basic 
properties of the chemicals to which a veteran may have been 
subjected while in Southeast Asia during a given period of 
time, and which was the alleged source of alleged disability, 
in this case, a chronic skin disorder.]

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(1998) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied: Chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; porphyria cutanea tarda; multiple 
myeloma; respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea), and soft tissue sarcoma.  38 C.F.R. 
§ 3.307(e) (1998).  

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6) 
(1998).  

[The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994)].

Provisions of 38 C.F.R. § 3.307(6)(iii) (1998) further state 
that such a veteran who served in the Republic of Vietnam 
during the Vietnam era and has such a (listed) disease shall 
be presumed to have been exposed to the herbicides...and that 
the last date on which such a veteran shall be presumed to 
have been exposed to an herbicide will be the last date on 
which he or she served in the Republic Of Vietnam during the 
Vietnam era.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  

The United States Court of Veterans Appeals (Court) has held 
that special presumptions, etc. and/or other standards do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039(1994).

It remains the duty of the Board as the fact finder to 
determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  Lay persons are not competent to render testimony 
concerning medical causation.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  However, service connection may be 
established through competent lay evidence, not medical 
records alone.  Horowitz, op. cit.  In such a case, as in 
other situations dealing with special provisions of 38 
U.S.C.A. § 1154, an individual may well provide data with 
regard to incidents which took place, etc. although a lay 
witness is not capable of offering evidence requiring medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board has the duty to assess the credibility and weight 
to be given all of the evidence  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)); see also Culver v. Derwinski, op. 
cit.  

In a case that coincidentally also provides significant 
supportive data regarding claims with regard to Agent Orange 
and the legislative and other machinations associated 
therewith, the Court recently found that plausible medical 
evidence of the existence of a current presumptively service-
connected disease with an open-ended presumption period is 
sufficient to present a well-grounded service connection 
claim as to that disease.  The case also holds that the 
presence of the disease would carry with it the presumption 
of nexus to service as well.  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1996).

The Court has clearly indicated that this is not intended to 
limit a grant of service connection to those disabilities 
which were present in service or within a year thereafter, 
but also contemplates a chronic disability for which there is 
a credible medical opinion that there is a link between 
current disability and the in-service injury or disease.  The 
Court has often held that "satisfactory" evidence means 
"credible" evidence as characterized in Caluza and Collette 
cases, op. cit.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).




The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Factual Background

Well-documented verification, [including for the pertinent 
period of time wherein the veteran was associated therewith], 
of the daily combat actions during Operation GAME WARDEN by 
the River Squadron Five Command is now in the file.  Also now 
in the file is a record of the veteran's decorations and 
awards including the Navy Commendation Medal with a Combat 
"V".  

In general, the River Patrol Force was charged with 
preventing Viet Cong movement on the tributary rivers of the 
Mekong Delta and also on the Rung Sat Special Zone swamp area 
surrounding the shipping channels to Saigon.


Documentation received from the Department of the Navy in 
support of the award to the veteran of the Navy Commendation 
Medal (and authorization to wear the Combat "V"), reflects 
that he was in fact involved in 179 combat patrols as a 
patrol crew member in addition to various other activities 
including evacuations and other operations wherein the patrol 
boat was used offensively for the first time.  The citation 
noted (and documented) that he had himself exhibited 
exceptional courage during activities similar to those which 
he has himself described as including defoliation activities 
to preclude Viet Cong movement in the Mekong Delta.

The veteran's service medical records are seemingly 
incomplete and contain virtually no entries for while in 
Vietnam.  As noted in the prior Board remand, it is 
significant, and even service records specifically note, that 
the veteran served under more than one name.  It remains 
unclear that records under all names have been integrated and 
available for all such active service.  However, there is 
nothing to indicate that a further search for the records 
would be productive.  

Those records in the file show that in February 1965, the 
veteran was given an ointment and Desenex powder for what was 
described as deterioration of (his) foot.  Otherwise 
unidentified medication was continued on several days 
thereafter.  Soon thereafter he was given Bicillin and 
aspirin for what was described as dermatitis; he was told to 
return.  In July 1965, he received a shoulder burn from 
steam.  In September 1965, he had a finger abrasion for which 
he was given medication and bandaging.  In February 1966, he 
had another burn on the upper arm.  In April 1966, he had a 
minor right hand abrasion from working. 

There are virtually no service records relating to medical 
care while in Vietnam although it is clear that he had some, 
i.e., in a hospital in Saigon for the fragment wounds as a 
result of the M-79 grenade launcher wound to the arm.  



After his return from Vietnam, in April 1968, records show 
that he stepped on a rusty spike.  He was admitted to the 
Naval Air Station Dispensary in Brunswick, Maine.  It was 
noted that while in Vietnam, he had had an episode of lead 
poisoning.  After evaluation and treatment with antibiotics, 
cellulitis of the right foot was eventually diagnosed.  

Since the time of his initial Agent Orange claim, the veteran 
has stated that he was seen in 1968 at a specific military 
facility, and regularly thereafter for treatment of what was 
diagnosed as a form of acne and then chloracne.  

In a very detailed and deliberately targeted 1997 remand, and 
with full awareness of the nature of the system(s) by which 
records are maintained in and out of the military in such 
cases, the Board asked that the veteran provide as detailed a 
list and other identifiers as possible, etc., for his post-
service dermatological care.  The Board then directed the RO 
to assist him in obtaining copies of all such records.  

As requested by the Board, the veteran provided not only a 
comprehensive listing but appropriate releases for 
acquisition of information at sites where he alleges he had 
care for his chloracne from the time in and immediately after 
separation from service, i.e., Ft. Walton General Hospital in 
Florida in 1968; at a Hopkinsville, Kentucky Army Base 
facility in 1973; at the Sepulveda VA by a specific physician 
in 1975; by a private physician in North Hollywood, CA in 
1976; and at the White City VA Domiciliary from 1989 to 
present.  

The veteran also indicated that various employers had 
compiled information about him and his care over the years 
since the late 1960's, and more specifically with regard to 
his skin problems.  

The veteran also candidly acknowledged that given his mental 
lapses due to his PTSD, it might be profitable, more 
expedient and aid in accuracy for the RO to get the 
information from these employers.  He then both identified 
then in detail and provided appropriate releases for 
acquisition of information for them as well.  

For reasons which are not totally clear and in any event, 
need not be dwelt on further, to the limited extent that the 
RO ever sought information from any of these private sources, 
it was only in the context of his work record but never 
seeking records of any clinical care for any skin problems.  
Further, with regard to VA records, only certain, generally 
impertinent recent files were sought and/or obtained.  
Nonetheless, there are important VA files in the claims 
folder, apparently obtained coincidentally with the other 
primarily psychiatric-related data.  

Records were received from the Portland facility showing that 
the veteran had been seen for care of recurrent skin rashes.  
The VA hospital evaluation records themselves (apparently 
from late 1980's into early 1990's) show that the veteran was 
complaining that he had slow healing of the various skin 
lesions.  The examiner noted that these had been present 
since right after discharge from service in 1968, and that he 
had had these off and on ever since.  Occasionally they were 
pruritic; most were red and flat.  Sometimes they festered 
but the fluid itself was clear.  They were first present on 
his face, but over time, they had gone on to his arms and 
chest.  The rash was occasionally itchy.  He also noted that 
the small skin abrasions were slow to heal and then they did 
so with scars.  Multiple lesions were identified and 
described in detail.

VA clinical records dated in January 1991 show a history that 
the veteran had been exposed to Agent Orange.  They also show 
that he was then out of, was seeking, and had previously been 
given, skin ointment for lesions on his nose.  

It also documented that he had previously been seen at the VA 
facilities in Reno and Sepulveda, confirming part of his 
history regarding prior care cited above.  

On VA examination in April-May 1991, the veteran reported 
that during his 12 months in Vietnam, he had been sprayed 
directly with Agent Orange on numerous occasions.  He said 
that he had been involved in probably 165 fire fights and had 
also participated in casualty evacuations.  He said that as 
was true of many of those who had fought with him and had 
been sprayed with Agent Orange as he had, they seemed to be 
aging faster than those who had not had those experiences.

On a specialized comprehensive VA Agent Orange protocol 
examination in September 1992, the veteran described his 
exposure to the dioxins as having included being in sprayed 
areas.  While he was not sure of the nature of any direct 
spraying, he reportedly had eaten food and drink that could 
have been contaminated.  Specifically, he reported that he 
had been sprayed numerous times while on the patrol gunboats, 
and that most of the rest of the time, the spray moisture 
left his arms and other exposed surfaces of skin wet with it.  
The liquid dioxin material would also often cover his 
clothing in a fine mist.

On specific inquiry, the veteran reported that he had started 
to break out with these same skin lesions about two months 
after his return from Vietnam.  These occurred primarily on 
both of his arms to the shoulder and on his lower face to and 
below his mouth.  He said that at the beginning and to the 
present time, the lesions always began as small red bumps 
that softened and became pustular on top and then would break 
open and drain a clear liquid.  He said that they would 
usually be present for two days before they would break.  He 
said that they itched severely and he would scratch them 
which usually caused them to break.  Following this, they 
would usually last from one to two weeks and then heal 
leaving a white scar.  

The veteran said that since Vietnam, he had not ever been 
free of the lesions [except for a few months each year during 
the winter when he had been located in a somewhat colder 
area]. 

The physician described his current symptoms of recurrent 
skin lesions all over his arms and to a lesser extent, over 
most of his body, which itched severely.  The examiner 
observed papular, pustular, crusted lesions to be present.  
The lesions were distributed primarily with 5 lesions on the 
right arm with various stages of development and healing and 
9 lesions on the left arm.  There were also 3 pustules on his 
chin and multiple lesions on his back.  There were also 
additional scattered lesions on the chest and on the lower 
extremities.  These varied from small papules to small 
pustules to larger crusted lesions which varied from 1/8-1/4" 
and others that were healing, left a white depressed scar.

The examiner noted that most of the lesions were round, 1/8 
to 1/4" in diameter, and were either crusted or in various 
stages of healing.  There were also some small papules and 
pustules present.  These were not amenable to color photos 
due to their size, widespread nature and contrast colors, 
etc.  He was also found to have thick and yellowed toenails 
with maceration and peeling of the skin of the toes, 
diagnosed as onychomycosis and tinea pedis.  Various other 
surgical and injury scars were also noted.

The examiner opined in pertinent part, that the veteran had a 
history of Agent Orange exposure, and rendered a primary 
diagnosis of chloracne.

On VA examination in April 1998, the veteran repeated the 
above history of exposure to Agent Orange.  

[The Board notes that the examiner, apparently only 
referencing a copy of VA correspondence, cited some of the 
veteran's history in summary.  The extent to which there were 
any actual clinical records available except for the 1992 VA 
examination remains unclear.  Annotations in the file are the 
examiner's report was apparently delayed by the fact that the 
examining physician was undertaking "research"].  In any 
event, the examiner gratuitously (and of course, 
inaccurately) reported that she could not confirm that the 
veteran had been in Vietnam as claimed.

The veteran reiterated that his rash had commenced in 1967 
and consisted of small red bumps which became pustular and 
itchy.  He would scratch these and then they would become 
open and after scabbing over would result in a white scar.  
He said that they were not as tender as they were itchy but 
that he had not had much benefit from medications given by 
him either in Vietnam or at VA facilities.  

On examination, the veteran had numerous erythematous papules 
over his chest, back, arms and hairline, 3-4 mm., some with 
pustules, some open from scratching, and some papules with 
yellow crust.  There were numerous white flat macules from 
previous eruptions.  There were no currently open and closed 
comedones.  The examiner opined that he either had 
folliculitis or acne and the timing was coincidental with his 
exposure to Agent Orange.  She did not, however, believe that 
he had "florid chloracne" as such.    


Analysis

For the record, the Board would clarify, from the outset, 
that the veteran had honorable combat service in Vietnam, and 
this is well documented in the file.  



In fact, a comparison between his recollections of 
circumstances and the factual data of record shows that, if 
anything, he has tended to minimize the admirable nature of 
his service.

Also, to first take care of basically procedural concerns: 
The Board is aware, and would reiterate, that the Court has 
made it clear that at the very least, the veteran is entitled 
to have all the available evidence considered, to include a 
comprehensive and responsive VA examination.  Specifically, 
he is entitled to have the dictates of a remand adhered to.  
See, i.e., Stegall v. West, 11 Vet. App. 268 (1998).  

For whatever reason, this has not happened in this case.  
Data that are still missing are often specifically identified 
and requested pertinent back-up information to support his 
claim.  In many cases such as this, under Stegall, the Board 
would have no choice but to return the case for the 
development previously requested in order to preserve the 
veteran's rights to all due process.  

However, alternatively, if the sought benefit can be allowed 
without detriment and/or prejudice to the veteran; [within 
the constraints of the requirements of the law and 
regulations; and within the substantive parameters of the 
evidence available], such a delay for further development 
might become superfluous as neither judicially necessary nor 
economically productive.  

After review of the aggregate evidence in this case in 
association with the prevailing regulatory guidelines, the 
Board finds that the latter is the proper alternative course 
to be taken in this case.  

In essence, although much of what was requested by the 
Board's 1997 remand was not effectuated or obtained, what is 
now of record provides an entirely adequate basis upon which 
to fully adjudicate an equitable disposition without further 
remand.  Parenthetically, the veteran has indeed done exactly 
what was asked of him, and more.  He must not be penalized 
for lack of due diligence on the part of others in pursuing 
the avenues he paved.

In sum, as will be detailed below, the evidence at hand 
clearly supports the veteran's claim and fulfills all the 
mandated requirements for a grant of this type.  

First, the veteran is presumed under law, by the nature of 
his service and the fact that a presumptive disease has been 
diagnosed, to have been exposed to Agent Orange.  

Moreover, and further in fact, notwithstanding inexplicable 
comments by one recent examiner, his honorable pertinent 
service has been thoroughly confirmed in documentation 
affixed to the file.  He participated in probably close to 
200 combat expeditions, on river patrol, many if not most of 
which logically may have involved attempted defoliation of 
the river banks of the Mekong River tributaries.  His 
allegations in that regard have been entirely credible and 
consistent with the other evidence of record both in and out 
of his file.  These factual details clearly and unequivocally 
sustain what is otherwise also presumed to be true, i.e., he 
was exposed to Agent Orange.  

The next issue is whether the veteran's dermatological 
problems were present within the year of exposure and to a 
compensable degree.  In that regard, again the veteran 
alleges that they were in both instances.  The Board finds 
him to be credible; the available evidence is entirely 
consistent therewith; and there is none to the contrary.



Finally, give the medical nature and descriptions of his 
prior and current dermatological problems, including the 
several expert evaluations made after comprehensive, and in 
the case of the 1992 VA evaluation, Agent Orange-expert 
observations, have plainly and rather unrestrictedly found 
that he has and has long had either "chloracne" or [as 
otherwise contemplated within the cited pertinent 
regulations] a form of acne/acneiform dermatological disorder 
which, under the cited regulations, is tantamount thereto.  

Accordingly, it is readily determinable that the veteran's 
current acneiform dermatological disorder or chloracne is the 
reasonable result of his presumed and factual inservice 
exposure to Agent Orange, and thus, a grant of service 
connection is supported by the evidentiary record.  38 
U.S.C.A. §§ 1110, 1137, 1154, 5107; 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309. 


ORDER

Entitlement to service connection for chloracne as secondary 
to Agent Orange exposure is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
AS CHARLES WEEKS)
	(AKA  THOMAS C. WEEKS)



- 18 -
